United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1989
                                   ___________

Karen C. Charland,                         *
                                           *
              Appellant,                   *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the District
Little Six, Inc., a foreign corporation    * of Minnesota.
d/b/a Mystic Lake Casino;                  *
Mdewakanton Sioux Community,               *        [UNPUBLISHED]
sued as Shakopee Mdewakanton               *
Sioux Community,                           *
                                           *
              Appellees.                   *
                                      ___________

                             Submitted: October 22, 1999

                                  Filed: November 1, 1999
                                   ___________

Before BOWMAN, JOHN R. GIBSON, and BEAM, Circuit Judges.
                          ___________

PER CURIAM.

      Karen C. Charland, a former employee with Mystic Lake Casino, appeals the
district court's1 dismissal of her action against the Shakopee Mdewakanton Sioux


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
Community (Community) and Little Six, Inc. (LSI),2 alleging various state and common
law claims as well as disability discrimination under Title VII and the ADA. The
district court, adopting the magistrate judge's report and recommendation, dismissed
the action for lack of subject matter jurisdiction pursuant to Federal Rule of Civil
Procedure 12(b)(1).3 The court also noted that even if it had subject matter jurisdiction
over the action, dismissal would still be warranted in light of Charland's failure to
exhaust tribal court remedies.


      On appeal, Charland argues that: (1) the district court erred in deciding it lacked
subject matter jurisdiction over the case pursuant to 28 U.S.C. § 1331 and 28 U.S.C.
§ 1343; (2) the district court should have stayed the federal court proceedings pending
exhaustion of her tribal court remedies instead of dismissing the action; and (3) tribal
sovereign immunity should not be recognized as a valid defense to tort claims. Having
carefully reviewed the parties' briefs and the record, we affirm the district court's
dismissal of the case for lack of subject matter jurisdiction. Because the district court
was without subject matter jurisdiction to hear the federal claims, we also reject
Charland's remaining arguments.




      2
       LSI, a corporation wholly owned by the Community, is an extension of the
Community's governing body, the General Council. Voting members of LSI's board of
directors must be Community members and LSI meetings are required to be held as
General Council meetings.
      3
        The magistrate judge found that both Title VII and the ADA explicitly exempted
Indian tribes from the definition of employer, and that Charland's remaining claims did
not provide any basis for the court to assert subject matter jurisdiction over the case.
See 42 U.S.C. § 2000e(b); 42 U.S.C. § 12111(5)(B)(i).

                                          -2-
      We also deny appellees' motion, pursuant to Rule 38 of the Federal Rules of
Appellate Procedure and 28 U.S.C. § 1927 for damages, double costs, attorneys' fees,
and excess expenses.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-